28 So. 3d 978 (2010)
L.T., the mother, Petitioner,
v.
DEPARTMENT OF CHILDREN AND FAMILIES and Guardian Ad Litem Program, Respondents.
No. 3D10-548.
District Court of Appeal of Florida, Third District.
March 4, 2010.
Joseph P. George, Jr., Criminal Conflict and Civil Regional Counsel, and Kevin Coyle Colbert, for petitioner.
Karla Perkins; Hillary S. Kambour, for respondents.
*979 Before CORTIÑAS and SALTER, JJ., and SCHWARTZ, Senior Judge.
PER CURIAM.

CONCESSION OF ERROR
Upon the DCF's appropriate concession of error[1] in the trial court's sua sponte order placing the minor child, R.O., in shelter care without proper notice to the petitioner mother, contrary to both the due process requirements of § 39.402(8)(b)(c) Fla. Stat. (2010) and a specific previous order which denied that relief, the order under review is quashed and the child is ordered returned to the mother's custody forthwith.
Certiorari granted.
NOTES
[1]  Unfortunately, its attorney took the opposite position in the court below.